IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2757 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 134 DB 2020
                                :
           v.                   :           Attorney Registration No. 318069
                                :
RYAN D. BREEN,                  :           (Allegheny County)
                                :
                Respondent      :




                                       ORDER


PER CURIAM
      AND NOW, this 9th day of November, 2020, upon consideration of the

Recommendation of the Three-Member panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted, and Ryan D. Breen is suspended on

consent from the Bar of this Commonwealth for a period of one year and one day.

Respondent shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to the

Disciplinary Board. See Pa.R.D.E. 208(g).